Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered on or about November 24, 2003, which admitted decedent’s will to probate, unanimously affirmed, without costs.
The proponents of the will met their burden, through the affidavits of the subscribing witnesses and the attorney who had drafted the instrument, of establishing a prima facie case of testamentary capacity, and appellant failed to rebut that proof (see Matter of Kumstar, 66 NY2d 691 [1985]; Matter of Windheim, 192 AD2d 337 [1993], lv denied 83 NY2d 751 [1994]). There is no evidence in the record of fraud or conspiracy on the part of petitioners or appellant’s appointed guardian ad litem.
We have considered appellant’s remaining arguments and find them without merit. Concur—Tom, J.P., Andrias, Saxe, Friedman and Gonzalez, JJ.